Ladner, J.,
The exceptions raise the single question of constitutionality of the Act of May 16, 1929, P. L. 1795, as amended by the Act of June 22,1931, P. L. 690, because of defective title.
The learned hearing judge has concluded the objection to the constitutionality of those statutes to be without merit. We agree. The conclusive opinion filed by him makes it unnecessary to discuss the subject further. We merely add, to the authorities which he cited in support of his conclusion, Kelly’s Estate, 336 Pa. 305, and Stone’s Estate, 35 D. & C. 615.
The exceptions are dismissed.